DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features described in claim 1 regarding arranging a metal insert, injecting an elastomer material and vulcanizing the elastomer material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 – 10 and 16 – 20 in the reply filed on October 23rd, 2020 is acknowledged. Amending claim 11 to depend on claim 1, does not rejoin claim 11 with the elected claims, as the patentability of a product does not depend on its method of production. See MPEP 2113. Group I (Claims 1 – 10 and 16 – 20) and Group II (Claims 11 – 15) are still subject to the restriction requirement as process of making and product made. As stated in the Restriction office action filed on June 25th, 2020, these inventions remain independent and distinct.  Claims 1 – 10 and 16 – 20 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 contains the trademarks CILBOND®, MEGUM®, THIXONTM®, and CHEMOSIL®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the primer that covers the super-elastic metal and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6 – 9 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane (US 5135694) in view of Dickerson (US 5213739).
Regarding claim 1, Akahane teaches a process for manufacturing a timepiece component comprising: arranging a metal insert (conductive member) in an injection mold (Col. 2, lines 3 – 5), one surface of the metal insert being at least partially coated with a primer (Col. 6, lines 17 – 20), injecting an elastomer material into the injection mold in order to over-mold the elastomer material over the metal insert (Col. 5, lines 6 – 10). However, Akahane does not teach vulcanizing the elastomer material, wherein the temperature of the injection mold is variable.
Yet, in a similar field of endeavor, Dickerson teaches a molding process comprising injecting an elastomer material into an injection mold (Col. 3, lines 7 – 9) to over-mold the elastomer material over a metal insert coated with a primer (Col. 3, lines 3 – 5). Furthermore, Dickerson teaches increasing the heat and pressure inside the mold during the vulcanizing to increase the temperature of the injection mold between a first instant during injecting and a second instant during the vulcanizing (Col. 5, lines 43 – 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process taught by Akahane to include vulcanizing the elastomer material, wherein the temperature of the injection mold is variable, as taught by Dickerson. One would be motivated to make this modification to lead to a stronger interface adhesion between the metal, primer and elastomer (Col. 5, line 52).
Regarding claim 2, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, Dickerson teaches a first phase during which the injection mold reaches a first temperature (Col. 5, line 30 – 35), below the maximum allowable temperature for the primer, and a second phase comprising heating the injection mold to the second temperature corresponding substantially to the vulcanization temperature of the elastomer material (Col. 5, lines 43 – 50).
Regarding claim 3, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, Dickerson teaches that it is essential that the first temperature during injecting does not exceed a maximum allowable temperature for the primer (Col. 5, lines 43 – 50).
Regarding claim 4, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art that the invention taught by Dickerson would bring and maintain the injection mold at a first temperature during some of the injecting and a second temperature of the mold is reached at the end of the vulcanizing (Col. 5, lines 30 – 50).
Regarding claims 6 and 16, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to hold the first and second temperatures within the claimed ranges, based on the elastomer used through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 7 and 17, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Dickerson teaches maintaining the temperature of the injection mold at a first temperature throughout the injecting (Col. 5, lines 30 – 33). Furthermore, Dickerson teaches that it is essential that the temperature of the primer and elastomeric material come up at the same time (Col. 5, lines 43 – 48) and heat and pressure is applied to the mold to vulcanize the elastomer and primer simultaneously (Col. 5, lines 49 – 51). Thus, it would have been obvious to one of ordinary skill in the art to modify the heating to include as many temperature holds and ramps as necessary to ensure that the injection mold is heated to vulcanize the primer and elastomer are vulcanized simultaneously and optimally.
Regarding claims 8 and 18, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, Dickerson teaches that selection of a 
Regarding claims 9 and 19, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. Furthermore, Akahane teaches the metal insert comprising a super-elastic metal – silver (Col. 4, lines 29 – 32).
Regarding claim 20, Akahane in view of Dickerson teaches the invention disclosed in claim 9, as described above. Furthermore, Akahane teaches the super-elastic metal is partially coated with a primer (Col. 6, lines 17 – 20),

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akahane and Dickerson as applied to claim 1 above, and further in view of Miller (US 2004/0145082).
Regarding claim 5, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. However, these references don’t teach cooling the injection mold before removing the product formed.
Yet, in a similar field of endeavor, Miller discloses an apparatus and a method for removing a molded article from a mold. Miller descries an injection mold process that involves injecting a polymer into an injection mold to form and mold a preform. Furthermore, Miller discloses it is necessary to cool the injection old before removing the molded article from the mold (Para. 8).
It would have been obvious to one of ordinary skill in the art to modify the method taught by Akahane in view of Dickerson to include cooling the injection mold before removing the molded article from the mold, as taught by Miller. One would be motivated to make this modification to avoid distortion or deformation (Miller – Para. 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akahane and Dickerson as applied to claim 1 above, and further in view of Nopper (US 4818829).
Regarding claim 10, Akahane in view of Dickerson teaches the invention disclosed in claim 1, as described above. However, these references don’t teach the process comprising a second injecting of a second elastomer.
Yet, in a similar field of endeavor Nopper teaches methods of forming novel composite products by bonding flow-able elastomers (Abstract). An embodiment includes shaping and post curing a first elastomer, flowing a second elastomer into contact with the first cured elastomer and vulcanizing the to form a bond that guarantees good adhesion of the second elastomer material to the first elastomer material (Claim 12). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Akahane in view of Dickerson to include a second injecting of a second elastomer to the first elastomer material, as taught by Nopper. One would be motivated to make this modification to form a product comprising different elastomers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743